          Case 8:21-mj-00229-DUTY Document 1 Filed 04/02/21 Page 1 of 1 Page ID #:1



                                                                                  CLERK, U.S. DISTRICT COURT


                                                                                        APR - 22021
                                                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                BY D~~~                DEPUTY



                                      UNITED STATES DISTRICT COURT
                                     CENTRAL,DISTRICT OF CALIFORNIA
 United Statcs of America                                       ~ CASE NUMBER


                                                   PLAINTfFF{S) I             ~S ~• Z1 — M~ - 0022.9 ~ D~J~C~{
                              v.

 Refugio Alonzo-Gonzalez
                                                                                       AFFIDAVIT RE
                                             DEFENDANT(S).                  OUT-OF-DYSTRICT     WARRANT



The above-named defendant was charged by: ~ndiccmenc
in the Southern                           District of California                            on GI2G120t9
at 12:00         ❑ a.m. f ~ p.m. The offense was allegedly committed on or about ►i23~20i9
in violation of Title 8                             U.S.C., Sections} X326
to wit: Removed Alien Found in the United States

A warrant for defendant's arrest was issued by: Honorable Barbara L Maior

Bond of $                                 was 0 set l❑recommended.

Type of Bond:

Relevant documents)on hand (attach):


I swear that the foregoing is true and correct to the best of my knowiedge.

Sworn to before me,and subscribed in my presence on                                                              , by

                                                                     Deputy Clerk.



    O~                                                              Paterno Valdenor
Signature of Agent                                                  Print Name of Agent


USMS                                                                DUSM
Agency                                                              Title


CR-52 (05.''98)                          AFFIDAVIT RE OUT~OF•DISTRICT N'ARILIM1T
